Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 1 of 18 PageID #: 75




                                                      June 9, 2019
 Via ECF, EMAIL & COURIER
 Hon. Fredric Block
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                                  Re:    United States v. Mohamed Rafiq Naji
                                         Docket No. 16 Cr. 653 (FB)
 Dear Judge Block:

       This letter is respectfully submitted to aid your Honor in the
 sentencing of, Mohamed Rafik Naji, currently scheduled for June 14, 2019.
 Mr. Naji pleaded guilty to a single count of attempting to provide material
 support to a foreign terrorist organization, in violation of 18 USC §2339(a).

 The Law

       The “matter of whether to grant a departure or a non-
 Guidelines sentence lies within the discretion of the sentencing judge."
 United States v. Sanchez, 517 F.3d 651, 661 (2d Cir. 2008); United States
 v. Booker, 543 U.S. 220 (2005). “Under 18 U.S.C. § 3553(a) the court is
 instructed to consider the traditional sentencing factors of retribution,
 deterrence, incapacitation, and rehabilitation, as well as the ‘nature of the
 offense,’ and the ‘characteristics of the defendant,’” as set forth in 18 U.S.C
 §3553(a). United States v. Rivera, 281 F. Supp. 3d 269, 287 (E.D.N.Y.
 2017).
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 2 of 18 PageID #: 76




 History and Characteristics of the Defendant
       The PSR does a thorough job of presenting Mr. Naji’s history and
 personal characteristics. Additionally, personal letters of support are
 attached as Exhibit A. Of note, is his steady employment history in
 delicatessens and bodegas in NYC throughout his adult life. Additionally,
 the PSR confirms that he provided financially for his two households –
 each of which includes a wife and children – until the time of his arrest. As
 discussed below in greater detail, Mr. Naji’s solid work ethic has been
 recognized at the MDC. His BOP Performance Worksheet is attached as
 Exhibit B.
 Nature and Circumstances of the Offense

       There can be no question as to the seriousness of the offense to
 which Mr. Naji pleaded guilty – attempting to provide material support to a
 designated terrorist organization. That said, Mr. Naji was born in Yemen
 and remains a citizen of Yemen, and virtually all of Mr. Naji’s criminal
 activity was centered around his roots in Yemen – where Saudi Arabia has
 been slaughtering Yemenis for the better part of this decade. The purpose
 of this submission in not to try the merits of Saudi Arabia’s war with
 Yemen; however, it cannot be denied that the war in Yemen has left its
 mark on many of Yemen’s most vulnerable population – its children – and
 this reality had a lasting effect on Mr. Naji, who has three young children,
 currently residing with their mother, in Yemen. Photographs that provide a
 glimpse of the chaos that existed in Yemen during Mr. Naji’s visits to his
 homeland, and continues to this day, are attached as Exhibit C.

       The government has a number of recorded conversations in which
 Mr. Naji is begging his family back in the US to send him money so that he
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 3 of 18 PageID #: 77




 can afford to feed and defend his family in Yemen. At the time these calls
 are recorded – Mr. Naji is physically located in Yemen – which we learn
 during the calls, is the home he visits annually, to spend time with his first
 wife and three children. And, as he watches Saudi Arabia, with the support
 of its ally, the United States, systematically destroy the way of life for his
 people in Yemen – he becomes angry – and attempts to assist in any and
 all efforts to protect his country, his people and his young family. Clearly,
 his attempts included a poorly thought out desire to alighn himself with ISIS
 – or we wouldn’t be before this Honorable Court.

       So, the real question before your Honor is – does Mr. Naji’s situation
 require that he be incapacitated for 240 months – as recommended to the
 Court by the PSR – and we submit that it does not. As a starting point, the
 Court must recognize, that Mr. Naji is, and always has been, a sincere and
 hard-working man – committed to providing for his family. He is a man
 who, without the benefit of the artificial inflated sentencing guidelines, has
 had no prior involvement with the criminal justice system.

 Application of the Guideline Enhancements

    1. Two Level Enhancement for Offense Characteristic

        The base offense level for a violation and/or attempted violation of
 18 USC §2339(a) is Level 26. Next, the PSR adds two levels pursuant to
 USSG §2M5.3(b)(1)(E), where the defendant has “intent, knowledge or
 reason to believe” that his support could be used to commit a violent act.
 Since the underlining crime is an attempt to provide material support to a
 terrorist organization – that seems to be self-evident. Indeed, it seems
 unfathomable that one could commit – or attempt to commit – an act of
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 4 of 18 PageID #: 78




 terrorism without contemplating the possibility of violence. Thus, the
 addition of this two-level enhancement seems redundant and unnecessary.
 (PSR ¶ 34)

    2. Terrorism Enhancement

       The PSR adds twelve levels to the base offense level, pursuant to
 the so-called “terrorism enhancement” and increases Mr. Naji’s Criminal
 History Category I to a Criminal History Category III, notwithstanding his
 previous lack of a criminal record. This enhancement, too, seems
 unwarranted, if not duplicative. If the underlying crime to which a defendant
 enters a guilty plea is “material support of a terrorist organization” – one
 must ask – how does one commit such an offense – without it being a
 “felony” that is “intended to promote the federal crime of terrorism”? The
 Guidelines calculation in this case, without benefit of the terrorism
 enhancement is sufficiently high – especially in the case of an individual
 who “attempted” to provide material support – and in fact, never actually
 accomplished the goal that the statute is meant to prevent.

    3. Enhancement for Obstruction of Justice

       The notion that one who is attempting to commit a serious felony –
 no matter the felony – would not seek to conceal one’s actions is counter-
 intuitive – and the argument for adding additional levels of punishment for
 doing what anyone would do if they were committing a serious crime – and
 presumably – didn’t want to be caught – they might well tell an accomplice
 to make sure he/she deleted Facebook entries regarding criminal conduct
 – to do otherwise would suggest some sort of mental imbalance. But
 maybe, we are now punishing people for acting normally – because that
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 5 of 18 PageID #: 79




 does seem out of step with our current political milieu. (PSR ¶37)

       The PSR recommends the maximum statutory sentence available to
 your Honor, and, its main justification is that Mr. Naji has escaped more
 serious sentencing by the statutory cap of twenty years. It is respectfully
 submitted, that perhaps the statutory maximum – raised only recently by
 Congress, from fifteen years to twenty years, is meant to convey the
 sentence that the Congress imagined for the worst perpetrators – not for
 individuals like Mr. Naji – who talk a good game – but accomplish nothing.

 An Analysis of Sentences Received by Similarly Situated Defendants

       In sentencing Mr. Naji, this Court is instructed to consider, among
 other things, the need to avoid unwarranted sentencing disparities among
 defendants with similar records who have been found guilty of similar
 conduct. See 18 U.S.C. § 3553(a)(6). A review of the sentences that are
 generally imposed in attempted material support cases across the country
 demonstrates that individuals convicted of the same offense as Mr. Naji
 largely receive sentences at or below 10 years.

       As a starting point, from September 2001 through July 2007, 108
 defendants were charged with at least one count of violating 18 U.S.C. §
 2339B.1 Thirty of those defendants proceeded to sentencing.2 The mean
 sentence of these thirty defendants was either 122.73 months or 118.73



 1
        See Robert Chesney, Federal Prosecution of Terrorism-Related Offenses:
 Conviction and Sentencing Data in Light of the “Soft Sentence” and “Data
 Reliability” Critiques, 11 Lewis and Clark L. Rev. 851, 884 (2007) (“Chesney
 Analysis”), available at http://bit.ly/1R4Hf9H
 2
        See Chesney Analysis at 885.
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 6 of 18 PageID #: 80




 months.3 For the 23 defendants who entered guilty pleas, the mean
 sentence was either 107.91 months or 102.70 months.4 For the 12
 defendants who specifically pleaded guilty to conspiracy to provide
 material support – the mean sentence was 82.83 months. 5 And in 2012,
 the United States Sentencing Commission reported that the mean
 sentence imposed between 2008 and 2012 for providing material support
 to designated foreign terrorist organizations or for terrorist purposes was
 111 months, a calculation that makes no distinction between defendants
 who pled guilty and those who were convicted after trial.6 It is worth noting
 that the statutory maximum for these cases was fifteen years; however, it
 does not follow that now that the statutory maximum has been raised to
 twenty years, that the sentences imposes have increased as well.

       Most recently, in 2016, the Center on National Security at Fordham
 Law School released a report analyzing the first 101 ISIS-related cases to
 proceed in U.S. Courts. Of the 14 defendants who had been sentenced at
 the time the report was issued, the mean sentence received was 9.2
 years.7 Since that report was issued, at least 29 more defendants listed in
 the report have been sentenced, raising the total number sentenced to 43.

 3
        See Chesney Analysis at 886, T.7.Two means are calculated because some
 defendants received different sentences on two separate counts of violating
 2339B. The first mean is calculated using the high sentence; the second is
 calculated using the low sentence. Id.
 4
        See Chesney Analysis at 886, T. 8.
 5
        See Chesney Analysis at 888.
 6
        See United States Sentencing Commission, Quick Facts: Offenses Involving
 National Defense (2012), at p. 2, available at http://bit.ly/1HkM5xv
 7
        See Case by Case: Isis Prosecutions in the United States, March 1, 2014 –
 June 30, 2016, Center on National Security at Fordham Law School, available at
 http://www.centeronnationalsecurity.org/research
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 7 of 18 PageID #: 81




 The mean sentence of all 43 defendants is 10.5 years – one-half the
 sentence recommended in the PSR.

       Finally, we conducted our own review of attempted material support
 cases under 18 U.S.C. § 2339B in all circuits, as well as material support
 conspiracy cases when the offense conduct was comparable to the
 conduct for which Mr. Naji was convicted, namely, traveling or taking
 substantial steps toward travel overseas, with a goal of joining ISIL or
 another designated foreign terrorist organization. Of the 22 such cases we
 identified, three involve defendants who cooperated with the government.
 For this reason, we excluded their sentences from our calculations. Among
 the remaining 18 defendants, the mean sentence was 133.8 months, or a
 little more than 11 years, with 50% (9 out of 18) defendants receiving
 sentences of 10 years or less, 5 receiving sentences between 11 and 13
 years, and 4 receiving sentences of 15 years. Further, among the 4 who
 received 180-month sentences – only two received the statutory maximum.
 (See Table A-1; Attempted Material Support Cases, All Circuits.)

       A survey of the alleged conduct in these cases, discussed below,
 demonstrates that a sentence far below the guidelines for Mr. Naji is
 sufficient, but not greater than necessary to meet the goals of sentencing
 under 18 U.S.C. §3553(a).

 Cases Surveyed

    1. U.S. v. Mohamed Bailor Jalloh, 16 Cr. 163, Eastern District of
       Virginia, February 10, 2017. Mr. Jalloh, age 26, made several
       attempts to join ISIL; the first, in his native Sierra Leone, where he
       met with an ISIL facilitator, the second in Niger where he met with
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 8 of 18 PageID #: 82




       the same facilitator. He also provided money to a facilitator, to
       another ISIL figure plotting attacks on the U.S., participated in a plot
       to murder U.S. military personnel, and purchased an AR-15 for that
       purpose. Mr. Jalloh pled guilty to one count of attempted material
       support under 18 U.S.C. § 2339B and was sentenced by Judge Liam
       O’Grady to 132 months (11 years) in prison. He faced a maximum of
       20 years.

    2. U.S. v. Joshua Van Haften, 15 Cr. 37, Western District of Wisconsin,
       February 17, 2017. Mr. Van Haften, age 36, was arrested on his way
       to Syria to join ISIS. Federal anti-terrorism agents were tracking the
       defendant for some time, before immigration officials caught him in
       Turkey in 2014. He was sent back to the U.S., where he was
       arrested at Chicago’s O’Hare Airport. Some of the evidence against
       him includes an online post swearing allegiance to ISIS, saying “the
       only thing that matters to me is joining my brothers for the war
       against America liars.” Mr. Van Haften pleaded guilty to one count of
       attempted material support under 18 U.S.C. § 2339B and was
       sentenced by Judge James D. Peterson to 120 months (10 years) in
       prison. He faced a maximum of 15 years.

    3. U.S. v. Justin Kaliebe, 13 Cr. 72, Eastern District of New York,
       January 20, 2016. Mr. Kaliebe, age 18, attempted to travel from the
       United States to Yemen for the purpose of joining AQAP and waging
       violent “jihad.” The defendant was arrested on January 21, 2013 as
       he attempted to board a flight from John F. Kennedy Airport (“JFK
       Airport”) in Queens, New York to the Middle East for the purpose of
       joining AQAP. Evidence included frequent meetings with undercover
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 9 of 18 PageID #: 83




       agents in which he expressed this intent. Mr. Kaliebe pled guilty to
       two counts of attempted material support under 18 U.S.C. § 2339B
       and was sentenced by Denis R. Hurley to 156 months (13 years) in
       prison, though he faced a maximum of 30 years.

    4. U.S. v. Joseph Hasan Farrokh, 16 Cr. 64, Eastern District of Virginia,
       July 15, 2016. Mr. Farrokh, age 29, conspired with co-defendant
       Mahmoud Amin El Hassan to travel to Syria to join and fight for ISIL.
       Farrokh and Elhassan had numerous communications, using secure
       apps, about their plans. Farrokh was arrested as he went down the
       jet way to catch his flight. He pled guilty to one count of attempted
       material support under 18 U.S.C. § 2339B and was sentenced by
       Judge Anthony J. Trenga to 102 months (8.5 years) in prison. He
       faced a maximum of 20 years.

    5. U.S. v. Mahmoud Elhassan, 16 Cr. 64, Eastern District of Virginia,
       February 24, 2017. Mr. Elhassan, age 25, recruited co-defendant
       Joseph Farrokh to join the Islamic State and aided his efforts to
       travel to Syria and Iraq to join the terrorist organization. The
       government believed he planned to join Farrokh at a later date or to
       continue to operate as a sleeper cell supporting the cause remotely.
       Mr. Elhassan pled guilty to attempted material support under 18
       U.S.C. § 2339B and to 18 U.S.C. 1001 for making false statements
       to the FBI about his conduct and was sentenced by Judge Anthony
       J. Trenga to 132 months (11 years) in prison. He faced a maximum
       of 28 years.
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 10 of 18 PageID #: 84




    6. U.S. v. Alaa Saadeh, 15 Cr. 558, District of New Jersey, May 10,
       2016. Mr. Saadeh, age 24, planned to travel overseas to join, and
       fight for, ISIL. The defendant also helped his brother successfully
       travel overseas for the same purpose, letting him purchase airline
       tickets using Saadeh’s credit card, removing the SIM card from his
       brother’s smartphone and resetting the smartphone in an effort to
       avoid detection, and giving his brother contact information for an
       individual who would facilitate his travel from Turkey to ISIL in
       Syria. Mr. Saadeh pled guilty to material support under 18 U.S.C. §
       2339B and was sentenced by Judge Susan Wigenton to 180 months
       in prison (15 years). He faced a maximum of 20 years.

    7. U.S. vs. Nicholas Teausant, 14 Cr. 87, Eastern District of California,
       June 7, 2016. Mr. Teausant, age 20, was apprehended at the
       Canadian border allegedly on his way to join ISIS in Syria, after
       authorities saw posts he made on social media sites about his desire
       to conduct violent jihad. Mr. Teausant pled guilty to attempted
       material support under 18 U.S.C. § 2339B and was sentenced by
       Judge John A. Mendez to 144 months (12 years) in prison. He faced
       a maximum of 15 years.

    8. U.S. v. Zacharia Yusuf Abdurahman, 15 Cr. 49, District of
       Minnesota, November 14, 2016. Mr. Abdurahman, age 19, and three
       other men (Hanad Musse, Hamza Ahmed, and Mohamed Farah)—
       took a Greyhound bus from Minneapolis to New York in November
       2014 and were stopped by federal agents as they tried to travel
       overseas from JFK Airport. Prosecutors said they were part of a
       group of friends who began inspiring and recruiting each other to join
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 11 of 18 PageID #: 85




       the Islamic State group in the spring of 2014. Some of their friends
       made it to Syria, but the nine who were prosecuted did not. Three
       went to trial and were convicted of a conspiracy to commit murder
       outside of the United States in addition to material support, receiving
       lengthier sentences. Mr. Abdurahman and three others did not
       cooperate, pleading guilty to conspiring to provide material support
       under 18 U.S.C. § 2339B. Mr. Abdurahman and two others (Hanad
       Musse, age 19 and Adnan Farah, age 19) were sentenced by Judge
       Michael J. Davis to 120 months (10 years) in prison. All three faced
       maximums of 15 years. The fourth, Hamza Naj Ahmed, age 21, was
       charged with an additional count of financial aid, and was sentenced
       to 180 months (15 years) in prison. Mr. Ahmed faced a maximum of
       20 years.

    9. U.S. v. Jaelyn Young, 15 Cr. 98, Northern District of Mississippi,
       August 12, 2016. Jaelyn Young, age 19, an American from
       Vicksburg, Mississippi, attempted to move to Syria with her fiancé
       Mohammad Dakhlalla, age 22, to join ISIS to work as a medic. Ms.
       Young and Mr. Dakhlalla engaged in numerous conversations on
       social media sites with FBI agents disguised as ISIS recruiters. They
       were apprehended on their way to the airport, and pled guilty to
       conspiring to provide material support under 18 U.S.C. § 2339B. Ms.
       Young who admitted to being the mastermind of the plan, was
       sentenced by Judge Sharion Aycock to 144 months (12 years) in
       prison. Mr. Dakhlalla was sentenced to 96 months (8 years). Both
       faced maximums of 15 years.
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 12 of 18 PageID #: 86




    10.      U.S. v. Adam Dandach, 14 Cr. 109, Central District of
       California, July 25, 2016. Mr. Dandach, age 22, was initially charged
       with falsely claiming he lost his passport, and later indicted for
       attempting to travel to Syria to support terrorists. Mr. Dandach
       communicated with two people in Syria, and made two attempts to
       travel and join ISIL; the first time, a family member took his passport
       and money so he couldn't go; the second time, he obtained a
       duplicate expedited passport. Mr. Dandach also engaged in post-
       arrest obstruction - seeking his family's help in deleting internet
       postings. And while detained, he composed several pro-terror
       writings. He pled guilty to attempted material support under 18
       U.S.C. § 2339B and making a false statement on a passport
       application under 18 U.S.C. § 1542, and was sentenced by Judge
       James V. Selna to 180 months (15 years) in prison. Mr. Dandach
       faced a maximum of 25 years.

    11.      U.S. v. Rahatul Khan, 14 Cr. 212, Western District of Texas,
       September 25, 2015. Between March 2011 and January 2012, Mr.
       Khan, age 24, identified an individual in an Internet chatroom and
       began assessing that individual for overseas violent jihadist travel.
       That individual was actually an FBI confidential source. After Khan
       screened the confidential source, he made arrangements to insert
       him into an al-Shabaab pipeline. Khan also led a group of individuals
       in the Austin area who pledged loyalty to the now-deceased Taliban
       and terrorist leader, Mullah Omar. Michael Wolfe, whose case is
       discussed below, was a part of Khan’s group. Mr. Khan pled guilty to
       attempted material support under 18 U.S.C. § 2339B and was
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 13 of 18 PageID #: 87




       sentenced by Judge Sam Sparks to 120 months (10 years) in prison.
       He faced a maximum of 15 years.

    12.      U.S. v. Michael Wolfe, 14. Cr. 213, Western District of Texas,
       June 5, 2015. Mr. Wolfe, age 23 attempted to travel to the Middle
       East to lend his support to ISIL. He admitted at his change of plea
       hearing that in preparation, he applied for and acquired a U.S.
       passport, participated in physical fitness training, practiced military
       maneuvers, concealed his preparations, and bough an airline ticket
       for travel to Europe, which he believed would be the first leg of a trip
       to the Middle East. Instead, he was arrested on the jet way at the
       Houston, Texas airport as he attempted to board a flight to Toronto,
       Canada. Mr. Wolfe was part of a group led by Mr. Khan (see above)
       that pledged loyalty to a deceased Taliban leader. He pled guilty to
       attempted material support under 18 U.S.C. § 2339B and was
       sentenced by Judge Sam Sparks to 82 months (6 years, 10 months)
       in prison. He faced a maximum of 15 years.

    13.      U.S. v. Leon Nathan Davis, 15 Cr. 59, Southern District of
       Georgia, July 28, 2015. Mr. Davis, age 37, was arrested at the
       Hartsfield-Jackson Atlanta International Airport as he attempted to
       board a flight to Turkey. The defendant had been under investigation
       for more than a year before he was arrested, after communicating
       with ISIL members via social media. At the time of his arrest, Mr.
       Davis was on parole for cocaine trafficking. Mr. Davis was initially
       charged with possession of illegal firearms by a convicted felon, and
       reportedly had six rifles, four handguns, and two shotguns, but that
       charge was later dropped. He pled guilty to attempted material
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 14 of 18 PageID #: 88




         support under 18 U.S.C. § 2339B and was sentenced by Judge J.
         Randall Hall to 180 months (15 years), the maximum.

         Like Mr. Naji, the vast majority of these defendants likely faced
 Guidelines ranges of 360-life, absent statutory maximums that cap a
 defendant’s exposure. Notably, however, the vast majority received
 sentences that were significantly lower than the statutory maximum. This
 pattern suggests that these cases, as a group, fall well outside the
 heartland of cases to which the Terrorism Enhancement was intended to
 apply. Or perhaps it suggests something else; namely, that no such
 heartland exists, and the Sentencing Commission’s wholesale failure to
 develop this Guideline based upon empirical data, national experience, or
 some rational policy basis, has rendered it essentially meaningless.

         At 40, Mr. Naji is older than the defendants whose cases are
 analyzed above. Like Mr. Naji, the above defendants were sentenced after
 guilty pleas. At 40, he poses an ever-decreasing risk of recidivism. A look
 beneath the surface demonstrates that a sentence below the 10-12 year
 range received by the majority of the defendants above is appropriate
 here.

         First, Mr. Naji, at age 40, had no criminal record, and spent decades
 in meaningful, productive, law-abiding work. The absence of a criminal
 record at age 40 is more significant than it is at age 19 or 20, because it
 demonstrates the complete aberrance of the offense for which Mr. Naji in
 the context of the rest of a long and productive life.

         More egregious, is the imposition of a Criminal History Category of
 VI – notwithstanding that Mr. Naji has no criminal history points (PSR ¶¶
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 15 of 18 PageID #: 89




 45)

 Support for Mohamed Naji

       Attached to this submission, as Exhibit A, are two letters of support.

       In a letter from Mr. Naji’s sister-in-law Zakhia Ali, Ms. Ali writes that,
 “Mohamed has inspired me to become a strong, independent, honest,
 hard-working woman.” She continues, “He has guided me to try my best to
 stay on the right path in life, to avoid drugs, drinking, sex, stealing.” Ms. Ali
 posits that life is full of its mysteries – but of one thing she is certain – that
 after three years at the MDC, where Mr. Naji has truly experienced a loss
 of his freedom – from the freedom to move freely, to the freedom to choose
 his food, or his clothing – that he will do everything in his power to never
 put himself in harm’s way again. Ms. Ali wisely observes that “We,
 humans, are all a work in progress, with time and experience we become
 wiser and better versions of ourselves…” She writes that she believes that
 Mr. Naji is making strides to improve himself – so that he will never find
 himself in this sort of compromised position again.

       A second letter from another of Mr. Naji’s sisters-in-law, Zeba Ali,
 describes Mr. Naji as, “genuine, honest, calm and a sincere person, one of
 true character,” and reports that he is deeply remorsefully for the choices
 he made in connection with his current dilemma. Importantly, Ms. Zeba Ali
 comments that Mr. Naji is deeply remorseful for his actions and with the
 support of his family, he intends to be able to put this difficult chapter
 behind him and move forward with a renewed sense of family and pride.

 Work Performance Review
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 16 of 18 PageID #: 90




       Additionally, attached to this submission as Exhibit B, is a BOP
 “Work Performance Rating” sheet. Since he has been incarcerated at the
 MDC, Mr. Naji has had no disciplinary actions taken against him and he
 has worked steadily. In his performance review, his BOP supervisor writes,
 “Inmate does a full days works and Goes (sic) above and beyond his
 assigned job description. Mohamed also gives input on how to do things
 better, safer and more efficiently. He drives himself exceptionally well.
 Inmate Naji...is always willing to take on additional duties. Mohamed works
 well with staff and other inmates.” Additionally, Mr. Naji is rated
 “Outstanding” in every aspect of his work – including: (A) quality of work;
 (B) quantity of work; (C) initiative; (D) interest and eagerness to learn; (E)
 ability to learn; (F) requires no supervision – “completely dependable in all
 things”; (G) makes great effort to please his instructor – does exactly what
 he is told; (H) gets along with everyone; (I) has earned a promotion to a job
 with more responsibility and greater pay. His performance review is
 annexed as Exhibit B.

 The War In Yemen

       It is not the purpose of this sentencing submission – or this
 paragraph – to justify or excuse Mr. Naji’s conduct in connection with his
 attempt to provide material support to a terrorist organization. Instead,
 Exhibit C, which contains photographs from the streets of Yemen, are
 including in this submission as a means of providing the Court with context
 for Mr. Naji’s state of mind – as he attempted to provide some modicum of
 protection for his wife and three young children.

 Appropriate Sentence
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 17 of 18 PageID #: 91




        It is respectfully submitted that the price of Mr. Naji’s criminal
 conduct has been exacted by the loss of his liberty, his home, his family
 and the freedoms available here in the United States that will not be
 available to him when he is returned to Yemen. Three years at the MDC is
 an extremely high price to pay for a man who has voluntarily admitted that
 he attempted to offer material support to a terrorist organization, given that
 upon the completion of his sentence – whatever this court may decide – at
 the end of the day – Mr. Naji will likely be sent back to the war-torn country
 of his birth.

        For all of the reasons articulated above, we respectfully request that
 your Honor reject the Probation Department’s recommendation of a twenty-
 year sentence – a sentence that fails to reflect his acceptance of
 responsibility, the responsible life he lived prior to his involvement in the
 instant offense, the diminished possibility of him ever putting himself or his
 family in harm’s way again – and the very real possibility that he will be
 sent back to Yemen – where war, death and famine are a daily occurrence
 – and impose a sentence substantially below the maximum sentence
 permitted by law – a sentence that should be reserved for the worst
 offenders – and there are far worse offenders than Mr. Mohamed Naji.

                                          Respectfully submitted,

                                                /s/


                                          Susan G. Kellman
                                          Gary Villanueva

 cc:    All Counsel via ECF and email
Case 1:16-cr-00653-FB Document 20 Filed 06/09/19 Page 18 of 18 PageID #: 92




       USPO Ross Kapitansky
       Mohamed Rafik Naji
